  01-52173-KMS Dkt 8052 Filed 02/05/19 Entered 02/05/19 15:35:56 Page 1 of 2



__________________________________________________________________
                                                 SO ORDERED,



                                                 Judge Katharine M. Samson
                                                 United States Bankruptcy Judge
                                                 Date Signed: February 5, 2019

                The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________



                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                                            §
 In re:                                                     §    Chapter 11
                                                            §
 FRIEDE GOLDMAN HALTER, INC., et al.,                       §    Case No. 01-52173
                                                            §
                                      Debtors.              §    (Jointly Administered)
                                                            §


             ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE

          THIS MATTER came before the Court on the Motion for Admission Pro Hac Vice (the

“Motion”) filed by Sarah Beth Wilson, a member of Copeland, Cook, Taylor & Bush, P.A.,

counsel to Trinity Industries, Inc. (“Trinity”), pursuant to Miss. Bankr. L.R. 9010-1, requesting

that Omar J. Alaniz be admitted to practice before this Court pro hac vice as co-counsel for

Trinity in each of the above-captioned consolidated bankruptcy cases (the “Bankruptcy Cases”).

The Court, having considered the Motion, finds that it well taken and should be granted as set

forth herein.

          IT IS THEREFORE ORDERED, that Omar J. Alaniz is admitted to practice before this

Court pro hac vice as co-counsel for Trinity in the Bankruptcy Cases.

                                        ##END OF ORDER##
  01-52173-KMS Dkt 8052 Filed 02/05/19 Entered 02/05/19 15:35:56 Page 2 of 2




Prepared and Submitted to the Court By:

/s/ Sarah Beth Wilson
Sarah Beth Wilson, MSB No. 103650
Copeland, Cook, Taylor & Bush, P.A.
600 Concourse, Suite 100
1076 Highland Colony Parkway (Zip—39157)
P.O. Box 6020
Ridgeland, MS 39158
Telephone: (601) 856-7200
Facsimile: (601) 856-7626
sbwilson@cctb.com

Local Counsel for Trinity Industries, Inc.
